TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00634-CV




                                  In re Sterling Lavon Fulton




                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus and the emergency motion to stay are denied.

See Tex. R. App. P. 52.8(a), 52.10.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Filed: September 13, 2019